Marston, J:
Although it appears that the bill of complaint in the cause wherein Sutherland, Perrino and Frazell were parties, has long since been dismissed, nevertheless there are very serious difficulties in the way of permitting Sessions to be hold responsible in this form of action. The money was paid into a court of chancery under an order thereof pending litigation therein. Sessions was register in that court. Ho received, held and retained the money in his official character as such officer, without any control over, or power of disposing of it, excepot for safe keeping, unless by order of the court.
A termination of the chancery proceedings under which the money was piaid in, did not necessarily withdraw'it from the control of the court. It still remained in its custody and subject to its disposal, and Sessions continued to hold it in his official capacity and character, and in none other. He and his sureties were and remained liable upon his official bond for the puoper payment of this money according to> *101any order the court might make regarding it. Under such circumstances he cannot be held responsible as garnishee. To permit this would be to sanction conflicting orders and judgments of different courts regarding the disposition of the same fund. And we would frequently have judgments of courts of inferior jurisdiction disposing of funds in the custody and control of the circuit courts. Indeed, there are many, and to us conclusive reasons why money thus paid into court should remain there subject only to the order of that court, where all the parties interested can be present by their respective counsel and. be heard, as they would be upon motion to dispose of it.
Upon this question our statute s.eems to be clear and decisive, that no person shall be adjudged a garnishee “by reason of any money in his hands as a public officer, for which he is accountable merely as such officer to the principal defendant.” — Comp. L., § 6503, sub. 2.
The judgment must be affirmed, with costs.
The other Justices concurred.